Citation Nr: 0940561	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected scoliosis.

2.  Entitlement to an initial compensable rating for service-
connected headaches, associated with scoliosis.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Jebby F. Rasputnis

INTRODUCTION

The Veteran had active service from August 1999 to October 
2005, including service in Southwest Asia from May 2003 to 
July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO granted the 
Veteran's service connection claims for scoliosis and 
headaches, but assigned noncompensable evaluations for each 
disorder, effective October 6, 2005.  The Veteran has 
appealed the evaluations assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the most recent examination of record of 
the Veteran's service-connected disorders was in September 
2006, which is more than three years ago.  The record of this 
examination reflects that the claims file was not available 
for concurrent review and that no private medical records 
were available.  However, notes from the September 2006 
examination indicate that the Veteran had informed the 
examiner that he had gone to Dr. Teagarden for evaluation of 
his condition at some point in the past three months.

In January 2008, the Veteran submitted a VA Form 9, Appeal to 
the Board, in which he stated that his service-connected 
scoliosis caused him daily pain and interfered with his 
ability to work, specifically, standing and sitting.  
Although the Veteran has since received VA medical center 
(VAMC) treatment, his service-connected disorders have not 
been evaluated.  The RO relied on a November 2007 critical 
care assessment that the Veteran received in preparation for 
an appendectomy as evidence that his scoliosis had not 
worsened.  Although the report of that assessment does 
indicate that the Veteran had full range of motion in all 
joints, there is no reference to any evaluation of pain 
associated with such movement or to any specific assessment 
of the lumbosacral or cervical spine areas.  

As the current severity of the Veteran's service-connected 
scoliosis and associated headaches is unclear, the Board 
finds that additional development is warranted prior to final 
adjudication of the issue of entitlement to initial 
compensable evaluations.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain from the 
Veteran if he has received any medical 
treatment that is not evidenced by the 
current record.  The RO/AMC specifically 
should make efforts to obtain any 
pertinent private medical records from 
the private physician (Dr. Teagarden) who 
saw the Veteran prior to his VA 
examination in September 2006.  If VA is 
unsuccessful in obtaining any identified 
medical records, it must inform the 
Veteran and provide him an opportunity to 
submit copies of the outstanding records.

2.	The RO/AMC must then schedule the 
Veteran for a VA examination to determine 
the current severity of his scoliosis and 
associated headaches.  The following 
considerations will govern the 
examination:

a.	The claims folder and a copy of 
this remand must be made available to 
the examiner in conjunction with this 
examination. 

b.	Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.

c.	After reviewing the claims folder 
and examining the Veteran, the 
examiner is asked to provide an 
opinion as to the current severity of 
the service-connected scoliosis and 
headaches and whether the degree of 
severity has changed since the 
October 26, 2005 effective date of 
service connection.  The opinion 
should include the headache 
symptomatology and whether the 
Veteran experiences any prostrating 
attacks.  In regard to the scoliosis, 
the examiner should determine whether 
there is any associated abnormal gait 
or spinal contour as well as the 
range of motion of the low back and 
whether there are any muscle spasms, 
guarding, or localized tenderness. 

d.	In all conclusions, the examiner 
is asked to identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so 
state. 

3.	After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.

4.	Thereafter, the RO/AMC must consider 
all of the evidence of record and re-
adjudicate the Veteran's claims for 
entitlement to initial compensable 
evaluations.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

